                 Case 1:18-cv-11879-KPF Document 54 Filed 07/24/19 Page 1 of 1

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                               26 Broadway, 27th Floor
                                                                          New York, NY 10004
                                                                          Phone: (212) 248-7906
                                                                          Fax: (212) 248-7908



       July 24, 2019

       Via ECF
       Katherine Polk Failla, U.S.D.J.
       Southern District of New York
       40 Foley Square
       New York NY 10007

       Re:     Patricia Cordell v. Western Credit & Collection Service, Inc.
               Case No. 18-CV-11879-KPF

       Dear Judge Failla:

       My office represents the plaintiff, Patricia Cordell, in the above-referenced case against Western
       Credit & Collection Service, Inc., Kevin Harker, K V Harker, Inc. d/b/a Community Association
       Law Group, and Michael Klaar. The lawsuit involves claims of violations of the Fair Debt
       Collection Practices Act, New York General Business Law § 349, and abuse of process.

       I am writing to request a 60-day extension of all discovery deadlines. I am making this request
       for four reasons. First, I am still recovering from the problems resulting from moving my office
       on an emergency basis last month. I had to get a number of extensions on other cases to deal with
       the problems I had in locating space and then moving – these extensions cut into the time I had
       planned to devote to this case. Second, difficulties I had amending the complaint also slowed
       down the case. Third, the air-conditioning in my new office has not been working. The recent
       heatwave has made it difficult to work and the portable air-conditioning units we have brought in
       keep overloading the circuit breakers, knocking out everyone’s computers. I do not know when
       this problem will be resolved. (If the problem is not resolved by the end of the summer, I am
       planning on moving again next year.) Finally, I am going to have to travel to Oregon to take
       multiple depositions on this case and I will need some additional time to travel cross-country to
       take those depositions.

       Defense counsel has agreed to the above request.

       Respectfully,

       /s/ Brian L. Bromberg

       Brian L. Bromberg

       cc:     Arthur J. Sanders, Esq. (Via ECF)
